DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etori (US 2009/0105923).
In regard to claim 1: Etori discloses a system comprising: at least one processing device; and at least one memory containing instructions configured to instruct the at least one processing device (see Fig. 12, [0009], [0027]) to: operate a first vehicle in a first mode of speed control in which data from at least one sensor is usable to maintain at least a minimum distance from a second vehicle (see [0028]); determine that the data from the sensor is not usable to measure a distance from the first vehicle to the second vehicle (see [0135], [0136]); and in response to determining that the data from the sensor is not usable to measure distance, operate the first vehicle in a second mode to maintain a constant speed of the first vehicle (see [0136], [0027]).  
In regard to claim 2: Etori discloses the system of claim 1, wherein maintaining the constant speed is performed independently of distance between the first vehicle and the second vehicle (see [0027]).  
In regard to claim 3: Etori discloses the system of claim 1, wherein maintaining the constant speed comprises using a set point for a cruise control system (see [0027]).  
In regard to claim 4: Etori discloses the system of claim 1, wherein maintaining at least the minimum distance comprises performing object detection using the data from the sensor, and the object detection includes detecting the second vehicle (see [0026]).  
In regard to claim 5: Etori discloses the system of claim 1, wherein the at least one sensor includes at least one of a scanning sensor, a camera , a global positioning system (GPS) sensor, a lidar sensor (see [0026]), a microphone, a radar sensor (see [0026]), a wheel velocity sensor (see [0026]), or an infrared sensor.  
In regard to claim 12: Etori discloses the system of claim 1, further comprising a user interface (see [0031], [0033]), wherein the instructions are further configured to instruct the at least one processing device to, prior to changing operation to the second mode: provide an alert to an operator of the first vehicle (see [0128] through [0130]: system transitions from constant headway distance control state to standby control state when no preceding vehicle is detected and vehicle speed is below a threshold, and [0030]: notification device notifies a driver of the status of follow control); and in response to the alert, receive a confirmation from the operator to change operation to the second mode (see [0088] through [0093]: “Set/coast switch 9 or resume/accelerate switch 10 is ON”, and [0170]).  
In regard to claim 19: Etori discloses non-transitory computer-readable medium storing instructions (see Fig. 12, [0009], [0027]) which, when executed on at least one computing device, cause the at least one computing device to: control, in a first mode, a speed of a first vehicle, wherein controlling the speed in the first mode comprises controlling the speed to maintain at least a minimum distance from a second vehicle (see [0028]); determine that data provided by at least one sensor of the first vehicle does not -- 37 --ACTIVE 51200000v66Patent ApplicationAttorney Docket No. 120426-079900/USMicron: 2020-0799.00/USsatisfy a criterion (see [0135], [0136]); and in response to determining that the data from the sensor does not satisfy the criterion, change from the first mode to a second mode for controlling the first vehicle, wherein controlling the first vehicle in the second mode comprises controlling the speed at a constant speed (see [0136], [0027]).  
In regard to claim 20: Etori discloses the non-transitory computer-readable medium of claim 19, wherein: the criterion includes an accuracy threshold for distance measurement (see [0115], [0170], [0160]); and the constant speed is one of: a set point used in controlling the speed in the first mode, a speed of the first vehicle in the first mode when it is determined that the data from the sensor does not satisfy the criterion, or a speed selected by a driver when a cruise control system of the first vehicle is activated (see [0033], [0095], [0160]). 
Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2017/0329348).
In regard to claim 13: Li et al. discloses a method comprising: controlling, in a first mode and using data from at least one sensor, a speed of a first vehicle (see [0006], [0012]), wherein controlling the speed in the first mode comprises controlling the speed to maintain at least a minimum distance from a second vehicle (see [0015]); evaluating the data from the sensor (see [0022]); and changing, based on evaluating the data from the sensor, from the first mode to a second mode for controlling the speed of the first vehicle by obtaining additional data from a new source (see [0023], [0025]), and using the additional data to maintain at least the minimum distance from the second vehicle (see [0024]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 are rejected under 35 U.S.C. 103 as being unpatentable over Etori (US 2009/0105923) modified by Wikipedia (Flash memory).
In regard to claim 6: Etori discloses the system of claim 1, further comprising a memory module mounted in the first-- 34 -- ACTIVE 51200000v66Patent ApplicationAttorney Docket No. 120426-079900/USMicron: 2020-0799.00/USvehicle (see [0027]); Etori does not disclose wherein the memory module includes the processing device and at least one memory device configured to store the data from the sensor, and wherein the memory device includes at least one of a DRAM device, a NAND flash memory device, a NOR flash memory device, a multi-chip package (MCP), or an embedded multi-media controller (eMMC) package including flash memory and a flash memory controller integrated on a same silicon die or in a same package; however Etori does disclose a controller comprising a CPU, RAM, and ROM (see [0027]); Wikipedia teaches that NAND flash memory and NOR flash memory are among several alternatives to RAM (see page 1 paragraph 3) and were well-known and generally understood at the time of filing, therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to use NAND or NOR flash memory in lieu of the RAM disclosed by Etori, as doing so amounts to choosing from a finite number of identified, predictable solutions with reasonable expectation of success. 
Claim(s) 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Etori (US 2009/0105923) modified by Li et al. (US 2017/0329348).
In regard to claim 7: Etori does not explicitly disclose the system of claim 1, further comprising a communication interface of the first vehicle, wherein the communication interface is configured to wirelessly communicate with at least one other object; however Etori discloses a system for automatically controlling the actions of a vehicle based on the status of a preceding vehicle (see [0004]), including constant distance control (see [0027], [0028]); Li et al. teaches a system for automatically controlling the actions of a vehicle based on the status of a preceding vehicle (see [0004]), including constant distance control (see [0050]), including a communication interface of the first vehicle (see [0026]), wherein the communication interface is configured to wirelessly communicate with at least one other object (see [0047]); applying the improvements taught by Li et al. would have yielded predictable results to a person of ordinary skill in the art at the time of filing, therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Li et al. with the system disclosed by Etori, as doing so amounts to use of a known technique to improve similar devices in the same way. 
In regard to claim 8: Etori modified teaches the system of claim 7, wherein the at least one other object includes a mobile device in the first vehicle, a mobile device external to the first vehicle, the second vehicle (see Li et al. [0005], [0008], [0023]), a vehicle traveling on a same road as the first vehicle (see [0005], [0008], [0023]), or a moving vehicle within 500 meters of the first vehicle.  
In regard to claim 9: Etori modified teaches the system of claim 7, wherein the communication interface is configured for vehicle-to-everything (V2X) communication including at least one of V21 (vehicle- to-infrastructure) communication, V2N (vehicle-to-network) communication, V2V (vehicle-to-vehicle) communication (see Li et al. [0004]), V2P (vehicle-to-pedestrian) communication, V2D (vehicle-to-device) communication, or V2G (vehicle-to-grid) communication.  
In regard to claim 10: Etori modified teaches the system of claim 7, wherein determining that the data from the sensor is not usable to measure distance comprises determining that the sensor data is not usable to meet an accuracy criterion for distance measurement (see Li et al. [0047], [0049], [0092], and [0023]).  
In regard to claim 11: Etori modified teaches the system of claim 7, wherein: the at least one other object includes the second vehicle (see Li et al. [0006]); and the instructions are further configured to instruct the at least one processing device to receive data regarding at least one of a speed or position of the second vehicle (see [0057]); wherein determining that the data from the sensor is not usable to measure distance comprises evaluating the received data regarding the speed or-- 35 -- ACTIVE 51200000v66Patent ApplicationAttorney Docket No. 120426-079900/USMicron: 2020-0799.00/USposition of the second vehicle (see [0022], [0023]).  
Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0329348) modified by Wahlstrom (Sensor Fusion for Smartphone-based Vehicle Telematics).
In regard to claim 14: Li et al. discloses the method of claim 13, wherein: evaluating the data from the sensor comprises determining that the data from the sensor is not usable to control the first vehicle due to distortion (see [0022], [0023]); changing to the second mode comprises, in response to determining that the sensor data is not usable, obtaining the additional data from a camera of the new source (see [0004], [0069]); Li et al. does not disclose [wherein] the new source is at least one of a vehicle other than the first vehicle, a mobile device, or a stationary camera; however Li et al. does disclose a method of maintaining an intervehicle distance using sensors that are integrated into a vehicle system (see [0022]) configured to carry passengers (see Fig. 2, [0086]: “comfort of passengers is confirmed”); Wahlstrom teaches that sensors integrated into a passenger mobile device can be utilized by a vehicle control system (see page 3 paragraph 1) including using the smartphone camera for route planning and collision avoidance (see page 67 paragraph 2), roadway monitoring (see page 72 paragraph 3), and to detect and track surrounding vehicles (see page 49 paragraph 3); and using smartphone sensors to determine distance between devices and vehicles (see pages 114 through 117); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the teachings Wahlstrom into the methods disclosed by Li et al. utilizing image sensors from a passenger mobile device, which is external to the vehicle system, when other data sources are unusable, as doing so amounts to simple substitutions of one known element for another, and would have yielded predictable results.  
In regard to claim 15: Li et al. discloses the method of claim 13, wherein: the speed is controlled in the first mode by an adaptive cruise control (ACC) system (see [0069]: “movements of the vehicle such as accelerating, steering and braking can also be controlled by applying suitable values to their actuators”); and using the additional data to maintain the minimum distance comprises measuring a distance to the second vehicle based on the additional data (see [0051]); Li et al. does not disclose obtaining additional data from the new source comprises obtaining data from at-- 36 -- ACTIVE 51200000v66Patent ApplicationAttorney Docket No. 120426-079900/USMicron: 2020-0799.00/USleast one object external to the first vehicle; however Li et al. teaches a method of controlling a vehicle to follow a preceding vehicle at a prescribed distance, and using both vehicle to vehicle communication and vehicle mounted sensors including cameras to determine inter-vehicle distance (see [0006], [0015], [0069]), and to monitor a surrounding environment (see [0055]: “the follower vehicle will rely on its local perception of the surrounding environment”) including monitoring other road users (see [0101]: “although the embodiments of the vehicle platoon comprising location units and sensors for detecting the inter-distance between the vehicles of the vehicle platoon, these embodiments may be applied to detect the inter-distance between individual following vehicles and vehicles driven by other road users other than the members of the vehicle platoon”); Wahlstrom teaches methods of using smartphone integrated sensors including cameras to determine intervehicle distance (see pages 114 through 117), and to monitor a surrounding environment including monitoring other road users (see page 49 paragraph 3), including obtaining additional data from the new source comprises obtaining data from at-- 36 -- ACTIVE 51200000v66Patent ApplicationAttorney Docket No. 120426-079900/USMicron: 2020-0799.00/USleast one object external to the first vehicle (see page 49 paragraph 3: “Smartphone cameras can e.g., be used to aid an inertial navigation system (INS) [155], to detect or track surrounding vehicles”); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the teachings Wahlstrom into the methods disclosed by Li et al. utilizing image sensors from a passenger mobile device, which is external to the vehicle system, when other data sources are unusable, as doing so amounts to simple substitutions of one known element for another, and would have yielded predictable results.  
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0329348) modified by Fenske et al. (DLP® DMD Technology: Lidar ambient light reduction).
In regard to claim 16: Li et al. discloses the method of claim 13, wherein: obtaining additional data from the new source comprises obtaining at least one of data from a proximity-type sensor (see [0051]), or image data from a camera of a mobile device that is in an interior of the first vehicle; and using the additional data to maintain the minimum distance comprises measuring a distance to the second vehicle based on at least one of the image data or the data from the proximity-type sensor (see [0051]); Li et al. does not disclose [wherein:] evaluating the data from the sensor comprises determining that a light source external to the first vehicle is preventing adequate processing of the data from the sensor; however Li et al. does disclose methods for changing a vehicle control to a degraded mode when sensor data becomes unusable (see [0009]) due to GPS error (see [0099]), and measuring intervehicle distance in the degraded mode using sonar, infrared, and/or a laser range finder (LIDAR) (see [0092]), and at least suggesting the use of a camera (see [0069]); Fenske et al. teaches that a major obstacle to using LIDAR in vehicle control systems is that ambient light conditions generate sensor noise that can prevent adequate processing of the data generated (see page 2 paragraph 3), outlines strategies for evaluating and mitigating performance issues related to ambient light conditions in Lidar systems (see page 12 paragraph 4, and throughout), and suggests that other sensor types may be used in conjunction with or in lieu of LIDAR, such as GPS, cameras, and radar (see page 2 paragraph 2); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to determine that a light source external to the first vehicle is preventing adequate processing of the sensor data in order to evaluate and mitigate the known problem of performance issues with LIDAR systems related to ambient light conditions.
Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0329348) modified by Etori (US 2009/0105923).
In regard to claim 17: Li et al. does not disclose the method of claim 13, further comprising providing an indication to an operator of the first vehicle that the first vehicle will be changing to the second mode, or is currently controlling speed in the second mode; however Li et al. discloses a system for automatically controlling the actions of a vehicle based on the status of a preceding vehicle (see [0004]), including constant distance control (see [0050]); Etori discloses a system for automatically controlling the actions of a vehicle based on the status of a preceding vehicle (see [0004]), including constant distance control (see [0027], [0028]); including  providing an indication to an operator of the first vehicle that the first vehicle will be changing to the second mode, or is currently controlling speed in the second mode (see [0135] through [0136]: system transitions from constant headway distance control state to constant speed control state control state when no preceding vehicle is detected, and [0030]: notification device notifies a driver of the status of follow control); applying the improvements taught by Etori would have yielded predictable results to a person of ordinary skill in the art at the time of filing, therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Etori with the methods disclosed by Li et al., as doing so amounts to use of a known technique to improve similar devices in the same way.
In regard to claim 18: Li et al. does not disclose the method of claim 13, further comprising: when controlling the speed in the first mode, providing a first user interface to an operator of the first vehicle regarding an operational status of the first vehicle; and prior to changing to the second mode, receiving, via an input in a second user interface, a confirmation from the operator to change to the second mode; however Li et al. discloses a system for automatically controlling the actions of a vehicle based on the status of a preceding vehicle (see [0004]), including constant distance control (see [0050]); Etori discloses a system for automatically controlling the actions of a vehicle based on the status of a preceding vehicle (see [0004]), including constant distance control (see [0027], [0028]); including [when controlling the speed in the first mode,] providing a first user interface to an operator of the first vehicle regarding an operational status of the first vehicle (see [0128] through [0130]: system transitions from constant headway distance control state to standby control state when no preceding vehicle is detected and vehicle speed is below a threshold, and [0030]: notification device notifies a driver of the status of follow control); and prior to changing to the second mode, receiving, via an input in a second user interface, a confirmation from the operator to change to the second mode (see [0088] through [0093]: “Set/coast switch 9 or resume/accelerate switch 10 is ON”, and [0170]); applying the improvements taught by Etori would have yielded predictable results to a person of ordinary skill in the art at the time of filing, therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Etori with the methods disclosed by Li et al., as doing so amounts to use of a known technique to improve similar devices in the same way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ATP Inc. (Computer memory types,  RAM and DRAM memory modules) describes the differences between DRAM and SRAM.
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 7:00 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669